Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (U.S. Pub 2019/0228343 A1).
Claim 1
Gu discloses a machine learning apparatus, the apparatus comprising (fig. 5, computer system 500): 
processing circuitry (fig. 5, processor 502) and memory (fig. 5, memory 504); the processing circuitry to (fig. 5, processor 502):
access a configuration file ([0032], “...  Model-creation apparatus 202 obtains a model definition 208 and a training configuration 226 for a machine-learning model...” [0039], “... model definition 208 may be accompanied by the following exemplary training configuration 226...”), the configuration file specifying parameters for a machine learning session ([0033], “... Model definition 208 defines parameters 214 and features 216 in the machine-learning model...” [0043], line 2-5, “... training apparatus 204 uses model definition 208 and training configuration 226 to train parameter values 220 for parameters 214 in the machine-learning model...” <examiner note: machine-learning model is trained using model definition and training configuration>);
train a machine learning module to solve a problem, wherein the machine learning module operates according to the parameters specified in the configuration file ([0045], “... Training apparatus 204 then uses training pipeline 110 to update parameter values 220 of parameters 214 according to training configuration 226, values of features 216 from feature repository 234, hyperparameters for training the machine-learning model, and/or other options specified by a user...” [0017], line 5-10, “... data-processing system 102 may create and train one or more machine-learning models (e.g., model 1 128, model z 130) for analyzing input data related to users, organizations, applications, job postings, purchases, electronic devices, websites, content, sensor measurements, and/or other categories...”); and 
generate an output representing the trained machine learning module ([0048], line 12-16, “... Finally, the “trainedCoefficients” are set as parameter values 220 associated with training configuration 226, and the trained machine-learning model is written to disk with parameter values 220 in the corresponding mappings 222...”) 
Claim 2
Claim 1 is included, Gu further disloses the processing circuitry further to: execute the trained machine learning module to solve the problem ([0018], line 4-8, “... data-processing system 102 may use the machine-learning models to generate output that includes scores, classifications, recommendations, estimates, predictions, and/or other properties or inferences...”)
	Claims 10 and 11 are similar to claims 1-2. The claims are rejected based on similar reasons
	Claim 19 is similar to claim 1. The claim is rejected based on similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (U.S. Pub 2019/0228343 A1), as applied to claim 1, 10, and 19 respectively, and further in view of RETURNN: THE RWTH EXTENSIBLE TRAINING FRAMEWORKS FOR UNIVERSAL RECURRENT NEUTRAL NETWORKS wrriten by Doetsh, Jan 10, 2017
Claim 3
Claim 1 is included, Gu further discloses wherein the configuration file is a JSON (JavaScript Object Notation) file ([0055], line 8-15, “... The system may also obtain and/or transmit model definition 208, training configuration 226... in a number of formats, including database records, property lists, Extensible Markup language (XML) documents, JavaScript Object Notation (JSON) objects, source code, and/or other types of structured data...”) 
	However, Gu does not explicitly disclose JSON (JavaScript Object Notation) file having a tree structure, the tree structure comprising branches that separate the parameters into categories
	Doetsh discloses JSON (JavaScript Object Notation) file having a tree structure, the tree structure comprising branches that separate the parameters into categories (fig. 1, network specification JSON file is organized in nodes with each branche fw_o with parameters into categories/classes)


    PNG
    media_image1.png
    149
    356
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include organizing parameters into graph as disclosed by Doetsh into Gu because the configuration parameters can also be merged into the network JSON description file or even provided fully in Python format, such that a single configuration file can be used. The Python format further allows to define custom layer types and other functions in the configuration file and to use them in the network. We provide some demo setups and configuration files together with the release of the software.
Claims 12 and 20 are similar to claim 3. The claims are rejected based on similar reasons.
Allowable Subject Matter
Claim 4-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/     Primary Examiner, Art Unit 2167